DOBLER, J.—
The Constitutional questions arising under the demurrer in this case have been decided against the contention of the traverser by the Supreme Court of the United States in the case of Atkin vs. Kansas, 191 U. S., 207, wherein it was held there can be “no possible ground to dispute the power of the State to declare that no one undertaking to work for it or for one of its municipal agencies should permit or require an employee on such work to labor in excess of eight hours a day, and to inflict punishment upon those who are embraced by such regulations and yet disregard them.”
The State, as well as each of its citizens, must have the right to submit specifications respecting the labor expended, as well as the materials used, in its public works to those who may desire to contract to furnish either labor or materials or both.
The proviso in the Act of 1898, Chapter 458, relating to the hours of labor of mechanics and laborers upon city work, that it should not apply to the employees of the Eire Department, Bayview Aslyum, and the Baltimore City Jail, was probably inserted simply to declare that the various employees of the Eire Department and the institutions named are not regarded as laborers or mechanics.
Even if there may be laborers or mechanics employed by the excepted agencies of the city, it must be within the power of the public, as well as of private citizens, to require different kinds of service for different classes or pieces of work, and to make contracts accordingly.
Having accepted office under the city, or having successfully competed for public work, and having been awarded a public contract under the authority of the charter granted by the State, one section whereof imposes a 'fine for requiring mechanics or laborers employed thereunder to work more than eight hours for a day’s labor, the officer or contractor cannot with impunity violate the law. The demurrer is therefore overruled.